Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 27, 2016

                                     No. 04-15-00090-CR

                                  Anthony Alex DELEON,
                                        Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1992-CR-B
                        The Honorable William Old, Judge Presiding


                                       ORDER

      Appellant’s pro se motion for access to appellate records is granted.




                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court